                            Case 3:20-cv-03813-CRB Document 49 Filed 12/10/20 Page 1 of 6




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Third-Party Plaintiff:
                   10      KILLING LINK DISTRIBUTION, LLC
                   11
                                                       UNITED STATES DISTRICT COURT
                   12
                                                    NORTHERN DISTRICT OF CALIFORNIA
                   13
                            KILLING LINK DISTRIBUTION, LLC,
                   14                                                         Case No.: 3:20-CV-3813-CRB
                                            Third-Party Plaintiff,
                   15
                                    v.                                           STIPULATED INJUNCTION AND
                   16                                                            DISMISSAL BETWEEN THIRD-PARTY
                            SOPHIDEA, INC.                                       PLAINTIFF KILLING LINK
                   17                                                            DISTRIBUTION, LLC AND THIRD-
                                            Third-Party Defendant.               PARTY DEFENDANT SOPHIDEA, INC.
                   18                                                            ORDER
                   19

                   20            STIPULATED INJUNCTION AND DISMISSAL BETWEEN THIRD-PARTY
                                  PLAINTIFF KILLING LINK DISTRIBUTION, LLC AND THIRD-PARTY
                   21                             DEFENDANT SOPHIDEA, INC.

                   22              Whereas, Third-Party Plaintiff KILLING LINK DISTRIBUTION, LLC (“Plaintiff”),
                   23      appearing through its counsel Kerry S. Culpepper, and Third-Party Defendant SOPHIDEA, INC.
                   24      (“Defendant”), through its authorized officer and president, Mark Chen, comes before the Court on
                   25      their joint Stipulated Injunction and Stipulated Dismissal.
                   26             Plaintiff has filed a Third-Party Complaint requesting injunctive relief against Defendant
                   27      based upon allegations that Defendant contributes to copyright infringement of its users that
                   28      Defendant’s Virtual Private Network (“VPN”) service to pirate Plaintiff’s motion pictures.
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                             1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 49 Filed 12/10/20 Page 2 of 6




                       1           Defendant provides its VPN service for the purpose of providing uncensored Internet access

                       2   to people in closed societies. Defendant is operated by a group of volunteers who are dedicated to

                       3   this goal. Many of Defendant’s users are citizens in countries with internet censorship such as Iran,

                       4   China, Russia and Vietnam, etc. Defendant depends on donations to provide this VPN service and

                       5   does not make any profit. Defendant has recently operated at a deficit.

                       6           To protect Defendant’s users from their own governments, Defendant does not require users

                       7   to log in to use Defendant’s services. Rather, users can download Defendant’s software for free

                       8   without providing any personal information. To further protect them, and also due to the volume of

                       9   traffic, Defendant does not log their users’ access, i.e. their IP addresses and websites visited.
                   10              Although the vast majority of Defendant’s users use the VPN service legitimately solely to
                   11      access blocked content, Defendant concedes that in rare occasions, some users have abused
                   12      Defendant’s systems and access information they should not be accessing. Accordingly, Defendant
                   13      has been using its best efforts to discourage such abuses by informing and warning users and
                   14      adopting technical means such as blocking access on Defendant’s servers.
                   15              Defendant has been unable to eliminate occasional illicit usages due to the difficulty in
                   16      distinguishing unacceptable from acceptable web accesses among traffic, the vast majority of traffic
                   17      of which is encrypted. However, Defendant respects United States intellectual property rights and
                   18      wishes to prevent its users from using the VPN service for movie piracy.
                   19              Accordingly, Plaintiff is providing Defendant with a list of notorious movie piracy websites
                   20      and the Internet Protocol addresses at where these notorious movie piracy websites are hosted so
                   21      that Defendant can block access to said websites on its servers pursuant to 17 U.S.C. §512(j).
                   22              Plaintiff and Defendant (“Parties”) believe these websites originate from online locations
                   23      outside the United States, although some use United States services for Content Delivery Network
                   24      and Domain Name System services. Indeed, the majority of these websites have been mentioned
                   25      in the “2019 Review of Notorious Markets for Counterfeiting and Piracy” published by the office
                   26      of        the         United         States         Trade          Representative.                   See
                   27      https://ustr.gov/sites/default/files/2019_Review_of_Notorious_Markets_for_Counterfeiting_and_
                   28      Piracy.pdf [last accessed on Dec. 8, 2020].
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                              2
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 49 Filed 12/10/20 Page 3 of 6




                       1            WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all matters

                       2   relevant to this case between the parties as follows:

                       3            1.      The Parties agree that the Court has personal jurisdiction over the Parties and venue

                       4   is proper.

                       5            2.      The Parties agree that Plaintiff has valid and enforceable copyrights in the movie

                       6   Killing Chain as identified in the Third-Party Complaint.

                       7            3.      Defendant acknowledges that it has received independent legal advice from counsel

                       8   or has had the opportunity to seek advice from counsel, with respect to the facts and this Stipulation.

                       9            4.      Defendant denies liability but acknowledges that its users may have used the VPN
                   10      service provided by Defendant to pirate copyright protected content, including Plaintiff’s Work.
                   11               5.      The Parties give the Court authority to modify this website blocking injunction and
                   12      the time period for which it will retain jurisdiction to enforce the injunction.
                   13                    PERMANENT WEBSITE BLOCKING INJUNCTION PER 17 U.S.C. §§512(j)

                   14               Pursuant to 17 U.S.C. §§512(j)(A)(1)(i), (iii) and (B)(ii), the Court ORDERS Defendant

                   15      and those under its control to BLOCK access on its servers or servers under its control to the

                   16      following domains, including their proxy links, mirror sites, etc. within 30 days of this Order:

                   17          Website         Current Domain                   Known Proxies                    Current IP
                   18           Name                                                                               address
                   19       The PirateBay thepiratebay.org                                                    162.159.136.6
                   20       Rarbg             rarbg.to                                                        185.37.100.122
                   21       1337x             1337x.to              1337x.se;       1337x.st; x1337x.ws; 104.31.88.65
                   22                                               x1337x.eu; x1337x.se
                   23       Fmovies           fmovies.is            fmovies.to; fmovies.se                    199.59.242.153
                   24       YTS               yts.ae                                                          104.24.106.160
                   25       YTS               yst.lt                                                          104.24.96.132
                   26       YTS               yts.mx                                                          104.26.6.75
                   27       Cimaclub          cimaclub.com          cima4u.tv                                 104.28.18.69
                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                3
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 49 Filed 12/10/20 Page 4 of 6




                       1    Phinmoi          phimmoi.net                                                      104.18.27.248
                       2    Rapidgator       rapidgator.net         rg.to                                     195.211.222.116
                       3    Rutracker        rutracker.org                                                    195.82.146.214
                       4    Torrentz2        torrentz2.eu           torrentz2eu.xyz; torrentz2.is             Currently        not
                       5                                                                                      available
                       6    Uploaded         uploaded.net           ul.to;    uploaded.to                     81.171.123.200
                       7    VK               vk.com                                                           87.240.139.194
                       8

                       9           The Defendant shall be considered having complied with this Order if the Defendant
                   10      implements any one or more of the following steps:
                   11              (a) Domain Blocking of the Target Domain Names;
                   12              (b) IP Address blocking or re-routing in respect of the Target IP Addresses;
                   13              (c) URL blocking in respect of the Target URLs and the Target Domain Names; or
                   14              (d) any alternative technical means for disabling access to the Target Online Locations as
                   15      agreed in writing between the Parties.
                   16              The Plaintiff can supplement or update this list with further movie piracy websites that are
                   17      mentioned in future versions of the Review of Notorious Markets for Counterfeiting and Piracy
                   18      published by the office of the United States Trade Representative or a website that has been found
                   19      liable for copyright infringement in an appropriate Court in the United States.
                   20              The Plaintiff can supplement or update this list at most two times a year unless further
                   21      updates are accepted by Defendant.
                   22              Defendant must BLOCK access to the domains associated with the updated list within 30
                   23      days of receipt from Plaintiff or file any objection to the updated list in this Court after the Parties
                   24      have met and conferred to attempt to resolve any dispute concerning the updated list.
                   25              Any third party who asserts an ownership interest in any website and/or IP address on this
                   26      list or any updated list may make an appropriate motion in this Court after first attempting to meet
                   27      and confer with Plaintiff by contacting Plaintiff’s counsel to protect their rights.
                   28              This Court will retain jurisdiction for the purposes of enforcing the Website Blocking
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                              4
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
Case 3:20-cv-03813-CRB Document 49 Filed 12/10/20 Page 5 of 6




                                       9
                           Case 3:20-cv-03813-CRB Document 49 Filed 12/10/20 Page 6 of 6




                       1
                               PURSUANT TO STIPULATION, IT IS SO ORDERED.
                       2

                       3
                                 Date: December 10, 2020     _________________________________
                       4                                           Charles R. Breyer
                                                                   United States District Judge
                       5

                       6

                       7

                       8

                       9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                               6
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
